Citation Nr: 1235711	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-38 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to August 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a letter dated on the same day in November 2008, the RO in Roanoke, Virginia informed the Veteran of that action.  Jurisdiction of his appeal remains with the Roanoke RO.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.  

REMAND

The Veteran perfected his appeal of the November 2008 rating decision by filing a substantive appeal (VA Form 9) in September 2009.  In the September 2009 substantive appeal, the Veteran indicated that he did not want a personal hearing because he was, at that time, incarcerated.  According to a January 2011 document, the Veteran reported that he had been released from incarceration in November 2010.  Accordingly, the Veteran was sent a letter dated in September 2012 requesting that he clarify whether he wanted to attend a hearing before the Board.  The Veteran subsequently responded in October 2012 and indicated that he would like to appear at a hearing before a Veterans Law Judge (VLJ) at his local RO.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  A remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a VLJ at the RO.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

